We think the time limited for submission was thirty days *903after the hearings were closed, in accordance with the Commercial Arbitration Rules of the American Arbitration Association. The last agreement stipulated the application of such rules. Furthermore, we think the hearings were not closed until July 31, 1951, which was within the thirty-day period. This view is confirmed by the requests of the tribunal clerk for additional data, which extended the closing date until July 31, 1951. Since the parties agreed to arbitrate under the rules of the association it was for the arbitrators to determine the procedural limits of the submission. Orders unanimously reversed, with $20 costs and disbursements, and the motion to confirm the award granted, without costs. Settle orders on notice. Present — Cohn, J. P., Callahan, Van Voorhis, Shientag and Foster, JJ.